NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 PAWAN JOT SINGH-CHAUHAN, AKA                       No.      14-72856
 Pawanjot Singh, AKA Pawanjot Singh
 Chauhan,                                           Agency No. A205-303-482

                   Petitioner,
                                                    MEMORANDUM*
    v.

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Pawan Jot Singh-Chauhan, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and for abuse of discretion the denial of humanitarian asylum, Belayneh v.

INS, 213 F.3d 488, 491 (9th Cir. 2000), and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that, even if Singh-

Chauhan demonstrated past persecution, he could safely relocate in India, and it

would be reasonable for him to do so. See 8 C.F.R. §§ 1208.13(b)(1)(i)(B)

(asylum); 1208.16(b)(1)(i)(B) (withholding of removal); Melkonian v. Ashcroft,

320 F.3d 1061, 1070 (9th Cir. 2003) (presumption overcome where preponderance

of the evidence showed applicant could “reasonably relocate internally to an area

of safety”); Gomes v. Gonzales, 429 F.3d 1264, 1267 (9th Cir. 2005) (prior

relocation without incident supported agency’s finding). We reject his

contentions that the agency erred in denying his request for humanitarian asylum in

light of his past mistreatment in India, see Marcu v. INS, 147 F.3d 1078, 1082 (9th

Cir. 1998), or based on the possibility that he may suffer “other serious harm,” see

Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008);

8 C.F.R. § 1208.13(b)(1)(iii). Thus, Singh-Chauhan’s asylum, including

humanitarian asylum, and withholding of removal claims fail.

      Finally, substantial evidence supports the agency’s denial of CAT relief


                                         2                                     14-72856
because Singh-Chauhan failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the Indian government. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                  14-72856